Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER (this “Amendment and
Limited Waiver”), dated as of May 12, 2017, is entered into by and among
INVENTURE FOODS, INC., a Delaware corporation (the “Parent Borrower”), the
Subsidiaries of the Parent Borrower identified on the signature pages hereof
(such Subsidiaries, together with the Parent Borrower, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as “Borrowers”), the lenders identified on
the signature pages hereof (such lenders, and the other lenders party to the
below-defined Credit Agreement, together with their respective successors and
permitted assigns, each individually, a “Lender”, and collectively, the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), and in light of the
following:

 

W I T N E S S E T H

 

WHEREAS, Borrowers, Lenders, Agent, and Wells Fargo, as the sole book runner and
as the sole arranger, are parties to that certain Credit Agreement, dated as of
November 18, 2015 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, Borrowers have informed Agent that an Event of Default identified on
Schedule A hereto has occurred and is continuing which constitutes an Event of
Default under the Credit Agreement (the “Designated Event of Default”);

 

WHEREAS, the Borrowers, Lenders, and the Agent are parties to that certain
Limited Waiver, dated as of March 30, 2017, whereby the Agent and the Lenders
agreed to waive the Designated Event of Default until May 15, 2017 (the
“Original Deadline”);

 

WHEREAS, the Borrowers have requested that the Agent and the Required Lenders
extend the Original Deadline until the date that is the earlier of (a) the
occurrence and continuation of a Default or Event of Default other than the
Designated Event of Default and (b) July 17, 2017 (the “Audit Deadline”) and
continue to provide a limited waiver of the Designated Event of Default;

 

WHEREAS, Agent and the Lenders are willing to extend the Original Deadline to
the Audit Deadline provided that certain provisions of the Credit Agreement are
amended, subject to the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                    Defined Terms.  All initially capitalized
terms used herein (including the preamble and recitals hereof) without
definition shall have the meanings ascribed thereto in the Credit Agreement
(including Schedule 1.1 thereto).

 

2.                                    Amendments to Credit Agreement. Subject to
the satisfaction (or waiver in writing by Agent) of the conditions precedent set
forth in Section 5 hereof, the Credit Agreement shall be amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                               Section 2.4(e)(iii) of the Credit Agreement is
hereby amended by amending and restating such Section in its entirety as
follows:

 

“(iii)                   [Intentionally Omitted].”

 

(b)                              Section 2.4(f) of the Credit Agreement is
hereby amended by amending and restating such Section in its entirety as
follows:

 

“(f)                         Application of Payments.  Each prepayment pursuant
to Section 2.4(e)(i) and Section 2.4(e)(ii) shall, (A) so long as no Application
Event shall have occurred and be continuing, be applied, first, to the
outstanding principal amount of the Revolving Loans until paid in full, second,
to cash collateralize the Letters of Credit in an amount equal to 105% of then
outstanding Letter of Credit Usage, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).”

 

(c)                               Section 9.1(c) of the Credit Agreement is
hereby amended by deleting the following text therefrom:

 

“; provided, that, with respect to any Event of Default resulting solely from
failure of Borrowers to comply with the financial covenant set forth in
Section 7, neither Agent nor the Required Lenders may exercise the foregoing
remedies in this Section 9.1 until the date that is the earlier of (1) 10
Business Days after the day on which financial statements are required to be
delivered for the applicable fiscal month and (2) the date that Agent receives
notices that there will not be a Curative Equity contribution made for such
fiscal month.”

 

(d)                              Section 9.3 of the Credit Agreement is hereby
deleted in its entirety.

 

(e)                               Schedule 1.1 of the Credit Agreement is hereby
amended by adding the following definitions in the appropriate alphabetical
order:

 

““Audit Deadline” means the date that is the earlier of (a) the occurrence and
continuation of a Default or Event of Default other than the Designated Event of
Default (as such term is defined in the First Amendment) and (b) July 17, 2017;
provided that if Agent elects, in its sole discretion, to extend the Audit
Deadline to a later date, the “Audit Deadline” shall be deemed to mean such date
the Audit Deadline is extended to.

 

“First Amendment” means that certain First Amendment to Credit Agreement and
Limited Waiver, dated as of the First Amendment Effective Date, by and among the
Borrowers, Lenders, and Agent.

 

“First Amendment Effective Date” means May 12, 2017.

 

“Summary Borrowing Base Certificate” means a certificate in the form of
Exhibit B-3 hereto.”

 

(f)                                Schedule 1.1 of the Credit Agreement is
hereby amended by amending and restating the definition of “Applicable Margin”
in its entirety as follows:

 

2

--------------------------------------------------------------------------------


 

““Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed fiscal month; provided, that for
the period from May 1, 2017 through May 31, 2017, the Applicable Margin shall be
set at the margin in the row styled “III”; provided further that any time an
Event of Default has occurred and is continuing, the Applicable Margin shall be
set at the margin in the row styled “Level III”:

 

Level

Average Excess 
Availability

Applicable Margin Relative to 
Base Rate Loans (the “Base 
Rate Margin”)

Applicable Margin 
Relative to LIBOR Rate
Loans (the “LIBOR Rate
Margin”)

 

I

Greater than or equal to $33,000,000

 

1.50 percentage points

2.50 percentage points

II

Less than $33,000,000 and greater than or equal to $16,000,000

 

1.75 percentage points

2.75 percentage points

III

Less than $16,000,000

 

2.00 percentage points

3.00 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each fiscal
month of Borrowers.”

 

(g)                               Schedule 1.1 of the Credit Agreement is hereby
amended by deleting the following defined terms therefrom: “Curative Equity” and
“Specified Financial Covenant”.

 

(h)                              Schedule 1.1 of the Credit Agreement is hereby
amended by adding the following sentence immediately following the last sentence
in the definition of “Borrowing Base”:

 

“Notwithstanding anything herein to the contrary, from the period from July 15,
2016 until the Audit Deadline, the Borrowing Base shall be calculated pursuant
to clause (b) of the definition of “Borrowing Base”, as though such period
occurred during the Off-Season.”

 

(i)                                  Schedule 5.1 of the Credit Agreement is
hereby amended by deleting such Schedule in its entirety and replacing it with
Schedule 5.1 attached hereto.

 

(j)                                  Schedule 5.2 of the Credit Agreement is
hereby amended by deleting such Schedule in its entirety and replacing it with
Schedule 5.2 attached hereto.

 

(k)                              Exhibit B-3 of the Credit Agreement is hereby
added by adding Exhibit B-3 Form of Summary Borrowing Base Certificate attached
hereto.

 

3.                                    Waiver of Designated Event of Default. 
Notwithstanding the provisions of the Credit Agreement to the contrary, subject
to the satisfaction of the conditions precedent in Section 5 hereof, the Agent
and the Lenders hereby agree to waive the Designated Event of Default until the
Audit Deadline.  On the date constituting the Audit Deadline, the Designated
Event of Default will be reinstated as if the waiver set forth above had never
been provided and failure of the Parent Borrower to be in compliance on such
date with the No Qualification Requirement (as defined on Schedule A) shall
constitute an immediate Event of Default.

 

3

--------------------------------------------------------------------------------


 

4.                                    Effectiveness of Amendment and Limited
Waiver.  This Amendment and Limited Waiver shall be effective only to the extent
specially set forth herein and shall not (a) be construed as a waiver of any
breach, Default or Event of Default other than as specifically waived herein nor
as a waiver of any breach, Default or Event of Default of which the Agent and
the Lenders have not been informed by the Borrowers, (b) affect the right of the
Agent and the Lenders to demand compliance by the Borrowers with all terms and
conditions of the Loan Documents, except as specifically modified or waived by
this Amendment and Limited Waiver, (c) be deemed a waiver of any transaction or
future action on the part of the Borrowers requiring the Agent’s or the Lenders’
consent or approval under the Loan Documents, or (d)  except as waived hereby,
be deemed or construed to be a waiver or release of, or a limitation upon, the
Agent’s or any Lenders’ exercise of any rights or remedies under the Credit
Agreement or any other Loan Document, whether arising as a consequence of any
Default or Event of Default (other than the Designated Event of Default) which
may now exist or otherwise, all such rights and remedies hereby being expressly
reserved.  Except as expressly provided herein, Agent and each Lender hereby
reserves and preserves all of its rights and remedies against the Borrowers and
any Guarantor under the Credit Agreement and the other Loan Documents, at law
(including under the Code), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 9.1 of the Credit Agreement.

 

5.                                    Conditions Precedent to Amendment and
Limited Waiver.  The satisfaction (or waiver in writing by Agent) of each of the
following shall constitute conditions precedent to the effectiveness of the
Amendment and Limited Waiver (such date being the “Amendment Effective Date”):

 

(a)                               The Amendment Effective Date shall occur on or
prior to May 12, 2017.

 

(b)                              Agent shall have received this Amendment and
Limited Waiver, duly executed by the parties hereto, and the same shall be in
full force and effect.

 

(c)                               Agent shall have received a limited waiver
duly executed by each of the Loan Parties, the Required Lenders (as defined in
the Term Loan Credit Agreement) and the Term Loan Agent in substantially the
form attached as Exhibit A hereto (the “Term Loan Waiver”).

 

(d)                              After giving effect to this Amendment and
Limited Waiver, the representations and warranties contained herein, in the
Credit Agreement, and in the other Loan Documents, in each case shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall continue to be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).

 

(e)                               No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein shall have been issued and remain in
force by any Governmental Authority against any Borrower, any Guarantor, Agent,
any other member of the Lender Group, or any Bank Product Provider.

 

(f)                                No Default or Event of Default shall have
occurred and be continuing as of the Amendment Effective Date, nor shall either
result from the consummation of the transactions contemplated herein.

 

(g)                               Borrowers shall pay concurrently with the
closing of the transactions evidenced by this Amendment and Limited Waiver all
fees, costs, expenses, and taxes then payable pursuant to the Credit Agreement
and Section 8 hereof.

 

4

--------------------------------------------------------------------------------


 

(h)                              Agent shall have received, in immediately
available funds, the Amendment Fee referred to in Section 9 hereof.

 

(i)                                  Borrowers shall not have paid, nor shall
they have agreed to pay, to Term Loan Agent any fees or expenses in connection
with Term Loan Waiver, other than (a) reasonable, out-of-pocket fees of legal
counsel to Term Loan Agent, and (b) the Third Amendment Fee (as such term is
defined in the Term Loan Waiver) which may become due in connection with a
prepayment of the Term Loan Obligations.

 

(j)                                  All other documents and legal matters in
connection with the transactions contemplated by this Amendment and Limited
Waver shall have been delivered, executed, or recorded and shall be in form and
substance reasonably satisfactory to Agent.

 

6.                                    Conditions Subsequent.  Each Borrower
hereby covenants and agrees that no later than May 15, 2017, Borrowers will
deliver to Agent projections for the 13 week period commencing May 15, 2017,
including sales projections, projected Borrowing Base calculations, and
projected accounts payable, which projections shall be in form and substance
reasonably satisfactory to Agent (the “Updated Projections”). The failure to
comply with the covenant set forth in this Section 6 on or before the date
specified herein shall constitute an immediate Event of Default.

 

7.                                    Representations and Warranties. Each
Borrower hereby represents and warrants to Agent and each other member of the
Lender Group as follows:

 

(a)                               It (i) is duly organized and existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into this
Amendment and Limited Waiver and the other Loan Documents to which it is a party
and to carry out the transactions contemplated hereby and thereby.

 

(b)                              The execution, delivery, and performance by it
of this Amendment and Limited Waiver and the performance by it of the Loan
Documents to which it is or will be a party (i) have been duly authorized by all
necessary action, (ii) do not and will not (A) violate the Governing Documents
of any Loan Party or its Subsidiaries, (B) violate any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries or violate any provision of federal, state, or local law or
regulation applicable to any Loan Party or its Subsidiaries, which violation
could individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect, (C) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any material
agreement of any Loan Party or its Subsidiaries where any such conflict, breach
or default could individually or in the aggregate reasonably be expected to have
a Material Adverse Effect, (D) result in or require the creation or imposition
of any Lien or any nature whatsoever upon nay assets of any Loan Party, other
than Permitted Liens, or require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

 

(c)                               The execution, delivery, and performance of
this Amendment and Limited Waiver does not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than (a) filings and recordings with respect to
the Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the date hereof and (b) registrations, consents, approvals,
notices, or other actions (i) that have been obtained and that are still in
force and effect or (ii) the failure of which to be obtained or made could not
reasonably be expected to have a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------


 

(d)                              This Amendment and Limited Waiver is, and each
other Loan Document to which it is or will be a party, when executed and
delivered by each Person that is a party thereto, will be the legally valid and
binding obligation of such Person, enforceable against such Person in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally.

 

(e)                               No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein has been issued and remains in force by
any Governmental Authority against any Borrower, Agent, any member of the Lender
Group, or any Bank Product Provider.

 

(f)                                No Default or Event of Default has occurred
and is continuing as of the date of the effectiveness of this Amendment and
Limited Waiver, and no condition exists which constitutes a Default or an Event
of Default.

 

(g)                               The representations and warranties set forth
in this Amendment and Limited Waiver, the Credit Agreement, and the other Loan
Documents to which it is a party are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date).

 

(h)                              This Amendment and Limited Waiver has been
entered into without force or duress, of the free will of each Borrower, and the
decision of each Borrower to enter into this Amendment and Limited Waiver is a
fully informed decision and such Person is aware of all legal and other
ramifications of each decision.

 

(i)                                  It has read and understands this Amendment
and Limited Waiver, has consulted with and been represented by independent legal
counsel of its own choosing in negotiations for and the preparation of this
Amendment and Limited Waiver, has read this Amendment and Limited Waiver in full
and final form, and has been advised by its counsel of its rights and
obligations hereunder.

 

(j)                                  No Loan Party has paid to Term Loan Agent
any fees and expenses in connection with the Term Loan Waiver other than the
reasonable, out-of-pocket fees and expenses of legal counsel to Term Loan Agent.

 

8.                                    Payment of Costs and Fees.  Borrowers
shall pay to Agent and each Lender all Lender Group Expenses (including, without
limitation, the reasonable fees and expenses of any attorneys retained by Agent
or any Lender) in connection with the preparation, negotiation, execution and
delivery of this Amendment and Limited Waiver and any documents and instruments
relating hereto.

 

9.                                    Amendment Fee.  On or before the date
hereof, Borrowers shall pay to Agent an amendment fee in the amount of $50,000
(“Amendment Fee”) in immediately available funds, which Amendment Fee shall be
retained by Agent (solely for its account and for the account of its Affiliates
that are Lenders, but not for the account of any other Lender).  Such Amendment
Fee shall be fully earned and non-refundable on the date hereof.

 

6

--------------------------------------------------------------------------------


 

10.                            Release.

 

(a)                               Effective on the date hereof, each Borrower,
for itself and on behalf of its successors, assigns, and officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through it, hereby waives, releases, remises and forever discharges
Agent and each Lender, each of their respective Affiliates, and each of their
respective successors in title, past, present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals and all
other persons and entities to whom any member of the Lenders would be liable if
such persons or entities were found to be liable to such Borrower (each a
“Releasee” and collectively, the “Releasees”), from any and all past, present
and future claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character,  whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Borrower ever had from the
beginning of the world, now has, or might hereafter have against any such
Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the
lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in this Amendment and Limited Waiver.  As to
each and every Claim released hereunder, each Borrower hereby represents that it
has received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, specifically waives the benefit of the
provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

As to each and every Claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of California), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

Each Borrower acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts.  Each
Borrower understands, acknowledges and agrees that the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

(b)                              Each Borrower, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any

 

7

--------------------------------------------------------------------------------


 

Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release.  Each Borrower further agrees that it
shall not dispute the validity or enforceability of the Credit Agreement or any
of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Agent’s Lien on any item of
Collateral under the Credit Agreement or the other Loan Documents.  If any
Borrower, or any of their respective successors, assigns, or officers,
directors, employees, agents or attorneys, or any Person acting for or on behalf
of, or claiming through it violate the foregoing covenant, such Person, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by such Releasee as a result
of such violation.

 

11.                            CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION.  THIS AMENDMENT AND LIMITED WAIVER SHALL BE
SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER
AND JUDICIAL REFERENCE PROVISION SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

12.                            Amendments.   This Amendment and Limited Waiver
cannot be altered, amended, changed or modified in any respect except in
accordance with Section 14.1 of the Credit Agreement.

 

13.                            Counterpart Execution.  This Amendment and
Limited Waiver may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Amendment and Limited Waiver.  Delivery of an
executed counterpart of this Amendment and Limited Waiver by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Amendment and Limited
Waiver.  Any party delivering an executed counterpart of this Amendment and
Limited Waiver by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment and Limited
Waiver, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment and
Limited Waiver.

 

14.                            Effect on Loan Documents.

 

(a)                               The Credit Agreement and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects. 
The execution, delivery, and performance of this Amendment and Limited Waiver
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document.  The Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect.  The waivers,
consents and modifications set forth herein are limited to the specifics hereof
(including facts or occurrences on which the same are based), shall not apply
with respect to any facts or occurrences other than those on which the same are
based, shall neither excuse any future non-compliance with the Loan Documents
nor operate as a waiver of any Default or Event of Default (other than the
Designated Event of Default), shall not operate as a consent to any further
waiver, consent or amendment or other matter under the Loan Documents, and shall
not be construed as an indication that any future waiver or amendment of
covenants or any other provision of the Credit Agreement will be agreed to, it
being understood that the granting or denying of any waiver or amendment which
may hereafter be requested by Borrowers remains in the sole and absolute
discretion of Agent and Lenders.  To the extent that any terms or provisions of
this Amendment and Limited Waiver conflict with those of the Credit Agreement or
the other Loan Documents, the terms and provisions of this Amendment and Limited
Waiver shall control.

 

8

--------------------------------------------------------------------------------


 

(b)                              Upon and after the effectiveness of this
Amendment and Limited Waiver, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “herein”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “therein”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.

 

(c)                               To the extent that any of the terms and
conditions in any of the Loan Documents shall contradict or be in conflict with
any of the terms or conditions of the Credit Agreement, after giving effect to
this Amendment and Limited Waiver, such terms and conditions are hereby deemed
modified or amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified or amended hereby.

 

(d)                              This Amendment and Limited Waiver is a Loan
Document.

 

(e)                               Unless the context of this Amendment and
Limited Waiver clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Amendment
and Limited Waiver refer to this Amendment and Limited Waiver as a whole and not
to any particular provision of this Amendment and Limited Waiver.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Amendment and Limited Waiver unless otherwise specified.  Any reference in this
Amendment and Limited Waiver to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties.  Any
reference herein to the satisfaction, repayment, or payment in full of the
Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder, under the Credit
Agreement, or under any other Loan Document (including the Letter of Credit Fee
and the Unused Line Fee) and are unpaid, (b) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, (c) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization, (d) the receipt by Agent of cash collateral in order to
secure any other contingent Obligations for which a claim or demand for payment
has been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including attorneys’ fees and legal
expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Obligations, the payment or
repayment in full in immediately available funds of all other outstanding
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (f) the termination of all
of the Commitments of the Lenders.  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein shall be satisfied by the transmission of a Record.

 

9

--------------------------------------------------------------------------------


 

15.                            Entire Agreement.  This Amendment and Limited
Waiver, and the terms and provisions hereof, the Credit Agreement and the other
Loan Documents constitute the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and supersede any and
all prior or contemporaneous amendments or understandings with respect to the
subject matter hereof, whether express or implied, oral or written.

 

16.                            Integration.  This Amendment and Limited Waiver,
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

 

17.                            Reaffirmation of Obligations.  Each Borrower
hereby (a) acknowledges and reaffirms its obligations owing to Agent, each
member of the Lender Group, and the Bank Product Providers under each Loan
Document to which it is a party, and (b) agrees that each of the Loan Documents
to which it is a party is and shall remain in full force and effect.  Each
Borrower hereby (i) further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Guaranty and Security Agreement or any
other Loan Document to Agent, on behalf and for the benefit of each member of
the Lender Group and each Bank Product Provider, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and (ii) acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof
(including, without limitation, from after giving effect to this Amendment and
Limited Waiver).

 

18.                            Ratification.  Each Borrower hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the Loan Documents effective as of the date hereof and as modified
hereby.

 

19.                            Seve1rability.  In case any provision in this
Amendment and Limited Waiver shall be invalid, illegal or unenforceable, such
provision shall be severable from the remainder of this Amendment and Limited
Waiver and the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.

 

[Signature pages follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment and Limited
Waiver as of the date first above written.

 

 

“Borrowers”

 

 

 

INVENTURE FOODS, INC., a Delaware Corporation

 

 

 

 

 

By:

 

 /s/ Steve Weinberger

 

Name:

 Steve Weinberger

 

Title:

 

 CFO

 

 

 

RADER FARMS, INC., a Delaware corporation

 

 

 

 

 

By:

 

 /s/ Steve Weinberger

 

Name:

 Steve Weinberger

 

Title:

 

 CFO

 

 

 

INVENTURE—GA f/k/a FRESH FROZEN FOODS, INC., a Delaware corporation

 

 

 

 

 

By:

 

 /s/ Steve Weinberger

 

Name:

 Steve Weinberger

 

Title:

 

 CFO

 

 

 

WILLIAMETTE VALLEY FRUIT COMPANY, a Delaware corporation

 

 

 

 

 

By:

 

 /s/ Steve Weinberger

 

Name:

 Steve Weinberger

 

Title:

 

 CFO

 

 

 

POORE BROTHERS-BLUFFTON, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 /s/ Steve Weinberger

 

Name:

 Steve Weinberger

 

Title:

 

 CFO

 

 

 

BOULDER NATURAL FOODS, INC., an Arizona corporation

 

 

 

 

 

By:

 

 /s/ Steve Weinberger

 

Name:

 Steve Weinberger

 

Title:

 

 CFO

 

[SIGNATURE PAGE TO AMENDMENT AND LIMITED WAIVER]

 

--------------------------------------------------------------------------------


 

 

TEJAS PB DISTRIBUTING, INC., an Arizona corporation

 

 

 

 

 

By:

 

 /s/ Steve Weinberger

 

Name:

 Steve Weinberger

 

Title:

 

 CFO

 

 

 

LA COMETA PROPERTIES, INC., an Arizona corporation

 

 

 

 

 

By:

 

 /s/ Steve Weinberger

 

Name:

 Steve Weinberger

 

Title:

 

 CFO

 

 

 

BN FOODS, INC., a Colorado corporation

 

 

 

 

 

By:

 

 /s/ Steve Weinberger

 

Name:

 Steve Weinberger

 

Title:

 

 CFO

 

[SIGNATURE PAGE TO AMENDMENT AND LIMITED WAIVER]

 

--------------------------------------------------------------------------------


 

 

“Agent” and “Lender”

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 /s/ Howard Handman

 

Name:

 Howard Handman

 

Title:

 

 Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT AND LIMITED WAIVER]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DESIGNATED EVENT OF DEFAULT

 

 

Default under Section 8.2 – Parent Borrower has informed the Agent and the
Lenders that (i) the audited financial statements of Parent Borrower and its
Subsidiaries for the fiscal year ended December 31, 2016 will be certified by
the Parent Borrower’s auditor with a “going concern” qualification as a result
of a prospective financial covenant default under the Term Loan Credit Agreement
and (ii) the Parent Borrower and the other Loan Parties will not be able to
comply with the no “going concern” covenant contained in Schedule 5.1(j) of
Section 5.1 (the “No Qualification Requirement”) of the Credit Agreement for the
fiscal year ended December 31, 2016 solely because of the certification
delivered by Parent Borrower’s auditor with respect to Parent Borrower’s
financial statements for the fiscal year ended December 31, 2016 containing a
“going concern” qualification solely as a result of a prospective financial
covenant default under the Term Loan Credit Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 5.1

 

Financial Statements, Reports, Certificates

 

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Parent Borrower’s fiscal quarters) after the end
of each month during each of Borrower’s fiscal years,

 

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management,

 

(a)                                    a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA to the
extent applicable,

 

(b)                                   a calculation of the Fixed Charge Coverage
Ratio that is required to be delivered under the Agreement, and

 

(c)                                    any compliance certificate delivered
under the Term Loan Credit Agreement.

 

 

as soon as available, but in any event within 45 days after the end of each
quarter during each of Borrower’s fiscal years,

 

 

(d)                                   an unaudited consolidated and
consolidating balance sheet, income statement, statement of cash flow and
statement of shareholder’s equity covering Parent Borrower’s and its
Subsidiaries’ operations during such period and compared to the prior period and
plan, prepared in accordance with GAAP as well as on an internally-determined
“mark to market” basis, together with a corresponding discussion and analysis of
results from management,

 

(e)                                    a certification of compliance with all
applicable United States Department of Agriculture and the Food and Drug
Administration rules and policies and rules and policies of any other
Governmental Authority relating to Food Security Laws, including, if requested
by Agent, a third-party expert certification audit or Food and Drug
Administration inspection of the Loan Parties quality system.

 

 

as soon as available, but in any event within 90 days after the end of each of
Parent Borrower’s fiscal years,

 

 

(f)                                     consolidated and consolidating financial
statements of Parent Borrower and its Subsidiaries for each such fiscal year,
audited by independent certified public accountants reasonably acceptable to
Agent and certified, without any qualifications (including any (A) “going
concern” or like qualification or exception, (B) qualification or exception as
to the scope of such audit, or (C) qualification which relates to the treatment
or classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with Article 7 of the Agreement (other than
any qualification or exception attributable solely to the occurrence of the
stated maturity of any Revolving Loans within 12 months after the date of such
opinion)), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance

 

--------------------------------------------------------------------------------


 

 

 

   

 

sheet, income statement, statement of cash flow, and statement of shareholder’s
equity, and, if prepared, such accountants’ letter to management), as well as on
an internally-determined “mark-to-market” basis,

 

(g)                                    a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA to the
extent applicable,

 

(h)                                   a calculation of the Fixed Charge Coverage
Ratio that is required to be delivered under the Agreement, and

 

(i)                                  any compliance certificate delivered under
the Term Loan Credit Agreement.

 

 

as soon as available, but in any event within 15 days after the start of each of
Parent Borrower’s fiscal years, 

 

(j)                                       copies of Parent Borrower’s
Projections, in form and substance (including as to scope and underlying
assumptions) satisfactory to Agent, in its Permitted Discretion, for the
forthcoming 3 years, certified by the chief financial officer of Parent Borrower
as being such officer’s good faith estimate of the financial performance of
Parent Borrower during the period covered thereby.

 

if and when filed by Parent Borrower,

 

(k)                                   Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports (if any when requested by Agent),

 

(l)                                       any other filings made by Parent
Borrower with the SEC, and

 

(m)                               any other information that is provided by
Parent Borrower to its shareholders generally.

 

promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,

(n)                                   notice of such event or condition and a
statement of the curative action that Borrower proposes to take with respect
thereto.

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent Borrower or any of its
Subsidiaries,

(o)                                   notice of all actions, suits, or
proceedings brought by or against Parent Borrower or any of its Subsidiaries
before any Governmental Authority which reasonably could be expected to result
in a Material Adverse Effect.

 

upon the request of Agent,

 

 

(t)     any other information reasonably requested relating to the financial
condition of Parent Borrower or its Subsidiaries.

 

 

--------------------------------------------------------------------------------


 

Schedule 5.2

 

Collateral Reporting

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

 

 

Weekly (no later than the Wednesday of the following week)

(a)                               an executed Summary Borrowing Base
Certificate,

 

(b)                              a detailed aging, by total, of each Borrowers’
Accounts, together with a reconciliation and supporting documentation for any
reconciling items noted (delivered electronically in an acceptable format),

 

(c)                               Inventory system/perpetual reports specifying
the cost and the wholesale market value of each Borrowers’ inventory, raw
materials and farm products, by category, with additional detail showing
additions to and deletions therefrom, together with a reconciliation to
Borrowers’ general ledger (delivered electronically in an acceptable format).

 

Monthly (no later than the 15th day of each month)

(d)                              an executed Borrowing Base Certificate,

 

(e)                               a detailed aging, by total, of each Borrowers’
Accounts, together with a reconciliation and supporting documentation for any
reconciling items noted (delivered electronically in an acceptable format),

 

(f)                                a monthly Account roll-forward, in a format
acceptable to Agent in its discretion, tied to the beginning and ending account
receivable balances of Borrowers’ general ledger,

 

(g)                               notice of all claims, offsets, or disputes
asserted by Account Debtors with respect to each Borrower’s Accounts,

 

(h)                              Inventory system/perpetual reports specifying
the cost and the wholesale market value of each Borrowers’ inventory, raw
materials and farm products, by category, with additional detail showing
additions to and deletions therefrom, together with a reconciliation to
Borrowers’ general ledger (delivered electronically in an acceptable format),

 

(i)                                  a detailed calculation of inventory, raw
materials and farm products categories that are not eligible for the Borrowing
Base, if Borrowers have not implemented electronic reporting,

 

(j)                                  royalty reserve report for related
royalties paid,

 

(k)                              any Food Products Notices received by any Loan
Party or their respective Subsidiaries,

 

(l)                                  a summary aging, by vendor, of each Loan
Party’s accounts payable and any book overdraft (delivered electronically in an
acceptable format) and

 

 

--------------------------------------------------------------------------------


 

 

 

    

an aging, by vendor, of any held checks, and a detailed accrued liabilities
report identifying any Food Products Payables per general ledger accounts
2002161, 200217 and 200218, and any other (x) related report necessary to
calculate Foods Products Payables and (y) accounts payable listing of Food
Products Payables,

 

(m)                          a detailed report regarding each Loan Party’s and
its Subsidiaries’ cash and Cash Equivalents, including an indication of which
amounts constitute Qualified Cash,

 

(n)                              a detailed general ledger trial balance account
numbers 240300 (accrued advertising and promotions), 240310 (accrued slotting),
240352 (accrued customer discounts) and 240400 (accrued FSI coupons),

 

(o)                              a report that provides detail to: excess
inventory, raw materials and farm products greater than a 12 months’ supply
(including the supporting calculations), expired inventory, raw materials and
farm products (inventory, raw materials and farm products within 90 days of
expiration date), and inventory, raw materials and farm products on hold (by
January 15th for the December 2015 Borrowing Base, or such date as Agent may
agree),

 

(p)                              a detailed report including short pay general
ledger account 120025 or other related general ledger entries, and

 

(q)                              a detailed report including unapplied cash
under general ledger account 100170 or other related general ledger entries.

No later than 30 days after the end of each month and each year, respectively

 

(r)                                 a reconciliation of Accounts, accounts
payable, and inventory, raw materials and farm products of Borrowers’ general
ledger to its monthly financial statements including any book reserves related
to each category.

Quarterly (no later than the last day of the month following the end of each
fiscal quarter)

(s)                                a report regarding Parent Borrower’s and its
Subsidiaries’ accrued, but unpaid, ad valorem taxes, and

 

(t)                                  updated information (including bring down
search results and intellectual property searches) in respect of previously
delivered Perfection Certificate,

 

No later than 90 days after the end of each fiscal year

 

(u)                              a detailed list of each Loan Party’s and its
Subsidiaries’ customers, with address and contact information.

 

(v)                              a Perfection Certificate or a supplement to the
Perfection Certificate.

 

Upon receipt thereof by

(w)                    Food Products Notices, including in respect of Food
Products Payables, and

 

 

--------------------------------------------------------------------------------

1  All numerical general ledger account references are to the Loan Parties’
general ledger account number(s) as reflected in the Loan Parties’ general
ledger trial balance.  To the extent from and after the date of the Agreement,
there is a change in the general ledger account number, reporting shall be
deemed for such changed/substituted account number for the same category of
account as reflected in this Schedule 5.2.

 

--------------------------------------------------------------------------------


 

any Loan Party or any of its Subsidiaries

(x)                       notices (including any notice of inspection and notice
of action) from the U.S. Department of Agriculture, the FDA, or any other
Governmental Authority relating to compliance or non-compliance with Food Laws.

 

Upon request by Agent

 

(y)                              copies of purchase orders and invoices for
inventory, raw materials and farm products acquired by any Loan Party or its
Subsidiaries,

 

(z)                               copies of invoices together with corresponding
shipping and delivery documents, and credit memos together with corresponding
supporting documentation, with respect to invoices and credit memos in excess of
an amount determined in the sole discretion of Agent, from time to time, and

 

(aa)                        such other reports as to the Collateral of any Loan
Party and its Subsidiaries, as Agent may reasonably request including status
reports for outstanding Food Products Notices or notices received from the U.S.
Department of Agriculture, the U.S. Food and Drug Administration, or any other
Governmental Authority relating to compliance or non-compliance with Food
Security Laws.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FORM OF SUMMARY BORROWING BASE CERTIFICATE

 

[see attached]

 

--------------------------------------------------------------------------------


 

[g132221kk05i001.jpg]

Summary Page Borrowing Base Certificate

 

Date

 

 

 

Name

 

 

 

 

 

 

A/R As of:

 

 

 

 

 

Inventory As of:

 

 

 

 

 

 

The
undersigned,                                                                    (“Borrower”),
pursuant to that certain Credit Agreement dated as of
                                                             (as amended,
restated, modified, supplemented, refinanced, renewed, or extended from time to
time, the “Credit Agreement”), entered into among Borrower, the lenders
signatory thereto from time to time and Wells Fargo Bank, N.A. as the arranger
and administrative agent (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent”), hereby certifies to Agent that the
following items, calculated in accordance with the terms and definitions set
forth in the Credit Agreement for such items are true and correct, and that
Borrower is in compliance with and, after giving effect to any currently
requested Advances, will be in compliance with, the terms, conditions, and
provisions of the Credit Agreement.

 

 

Accounts Receivable

 

Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance
Less Ineligibles (detailed on page 2)

 

 

 

Eligible Accounts Receivable

 

 

 

Accounts Receivable Availability before Sublimit(s)

 

 

 

 

 

 

 

Net Available Accounts Receivable after Sublimit(s)

 

 

 

 

Inventory

 

Inventory Balance Assigned To Wells Fargo Capital Finance
Less Ineligibles (detailed on page 3)

 

 

 

Eligible Inventory

 

 

 

Inventory Availability before Sublimit(s)

 

 

 

Available Inventory after Sublimit(s)

 

 

 

 

 

 

 

Net Available after Sublimit(s) and before Reserves

 

 

 

 

Summary

 

 

 

 

 

Total Collateral Availability

 

 

 

 

 

 

 

 

Reserves

 

 

 

 

                                                 

 

 

 

 

 

 

                                                 

 

 

 

 

 

 

 

 

 

 

 

Total Reserves Calculated before the Credit Line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Collateral Availability

 

 

 

 

 Suppressed Availability

 

 

 

 

 

 

 

 

 

Availability after Reserves             Total Credit Line
                                          

 

 

 

 

 

 

 

 

 

Reserves

 

 

 

 

                                                 

 

 

 

 

 

 

 

                                                 

 

 

 

 

 

 

 

 

Total Reserves Calculated after the Credit Line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Availability after Reserves before Loan Balance and LCs

 

 

 

 

 

 

 

 

 

 

Letter of Credit Balance

As of:                                     

 

 

 

 

 

 

Loan Ledger Balance

As of:                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Availability

 

 

 

 

 

 

 

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

 

 

 

Authorized Signer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERM LOAN AGENT’S LIMITED WAIVER

 

--------------------------------------------------------------------------------